Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 1 of 65




           Exhibit 1
     Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 2 of 65




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW HAMPSHIRE




                                           )
                                           )
D’Pergo Custom Guitars, Inc.,              )
                                           )
           Plaintiff,                      )
                                           )
v.                                         )     Civil Action No. 1:17-CV-000747-LM
                                           )
Sweetwater Sound, Inc.,                    )
                                           )
           Defendant.                      )
                                           )
                                           )




     PRELIMINARY EXPERT REPORT OF PROFESSOR JEFFREY SEDLIK

                                Submitted May 1, 2019
       Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 3 of 65




I have been engaged by ​plaintiff D’Pergo Custom Guitars, Inc. (“D’Pergo” or
“Plaintiff”) in the above-referenced matter (“Matter”) brought by D’Pergo against
defendant Sweetwater Sound, Inc. (“Sweetwater” or “Defendant”),​ to provide
expert testimony as set forth below.


I have been asked by D’Pergo to provide expert opinions on ​damages and other
issues related to D’Pergo’s claims of​ copyright infringement by​ Defendant. My
opinions are based in part on more than 25 years of service in high-level positions
in trade associations and standard-setting bodies in the photography, advertising,
product marketing, technology, and design industries. I have been an
internationally recognized advertising photographer for more than 30 years,
working with many clients, observing and interacting with large numbers of
professional photographers, advertising agencies, design firms, corporate clients,
model agencies, stock agencies, product manufacturers, and others in the United
States and abroad. I have served as Project Manager in projects involving
development, operation, and maintenance of websites, web applications, and other
applications. I have also owned and operated a publishing company, producing and
selling photography-related products for more than 20 years.


In addition to my personal knowledge, my opinions are based on an independent
examination of documents and materials produced in the Matter to date. I
understand that discovery in the Matter is ongoing. Should additional relevant
information become available, I respectfully reserve the right to amend or
supplement my opinions as necessary.


This Preliminary Expert Report (“Report”) has been prepared in connection with the
above-referenced​ Matter. Section VI of the Report outlines my opinions.


If called upon as a witness in t​he Matter, I could and would make the following
statements of my own personal knowledge and experience.




                                          1
       Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 4 of 65




I.    QUALIFICATIONS


I currently serve as the President and CEO of the PLUS Coalition. “PLUS” is an
acronym for “Picture Licensing Universal System.” The PLUS Coalition is a
non-profit, international standards body and trade association representing the
shared business interests of all industries involved in the creation, licensing, and
use of photography and illustration, including photographers, illustrators,
advertisers, advertising agencies, graphic design studios, publishers, artists’
representatives, museums, libraries, stock photo agencies and all other image
licensees and licensors. The PLUS Coalition develops, propagates, and maintains
universal standards for use by licensees and licensors in transactions involving
photography and illustration. As a founding member of the PLUS Board of Directors,
I developed the core concept of the Coalition and its copyright licensing standards.


I am the past National President of the Advertising Photographers of America
(“APA”), the leading trade association for commercial photographers in the United
States. I also served APA as Chief National Advisor on Licensing and Copyright, and
provided leadership level guidance on topics, including copyright, photography,
advertising, and modeling, industry standards, contract terms, model release
terms, and business practices. I represented the APA in discussions with the United
States Copyright Office and worked with organizations across the world to develop
and maintain standards for licensing, modeling, and other image-related business
matters. On a local basis, I also served on the Board of Directors and Legal Affairs
Committee of the Los Angeles Chapter of the APA.


I currently serve on the Photo Metadata Working Group for the International Press
Telecommunications Council (“IPTC”), the global standards body for photography
metadata. In the past I have served on the Digital Image Submission Guidelines
Working Group for Universal Digital Image Guidelines (“UPDIG”), and as an “Invited
Expert” on the Permissions and Obligations Working Group of the World Wide Web
Consortium (“W3C”). I currently serve as a Director of the Linked Content Coalition
(“LCC”), a global non-profit organization dedicated to facilitating and expanding the
legitimate use of content through interoperable identifiers and metadata. I have


                                           2
       Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 5 of 65




also been a partner in the Rights Data Integration initiative, focusing on the
integration of systems that manage and trade intellectual property rights online
across all types of content, usage and media. I also currently serve as a Director of
the American Society for Collective Rights Licensing (“ASCRL”), a collective
management organization for the visual arts. For the American Society of Media
Photographers (“ASMP”), I serve on their copyright speakers bureau, and authored
the “Photography Licensing” chapter of their publication, “Professional Business
Practices in Photography.”


I am frequent speaker at copyright events hosted by the US Copyright Office, the
US Patent Office, and the US Department of Commerce. At the request of the
Register of Copyrights, I served as a guest instructor at Stanford Law School in
conjunction with a US Copyright Office sponsored Copyright Practicum. I have been
a faculty member of the American Law Institute for Continuing Legal Education
events, providing insights on licensing practices and on the practical application of
copyright law in the visual arts. I have been a guest speaker on copyright law for
many institutions and organizations, including Duke University Law School, New
York University Law School, and the Copyright Society of the United States. In
addition, I have testified before Congress on copyright law, and worked closely with
legislators, stakeholder groups, and the United States Copyright Office on
legislation, regulations, and policy issues related to copyright protections,
registration, and remedies. I have assisted legislators and government agencies in
drafting and revising copyright legislation. I am an active participant in the
Copyright Alliance, serving on both the Creators Advisory Board and the Academic
Advisory Board.


Adobe Systems, creator of Photoshop and other digital image and design software,
selected me to be a member of its “Prerelease Team”, and its Adobe Photographers’
Council, a group of twelve leading photographers to advise the company on trends
in digital photography and the photography industry at large.


Selected honors include the 2005 Industry Leadership Award from the International
Photography Council of the United Nations, the 2006 PhotoMedia Photographer of


                                           3
       Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 6 of 65




the Year award, the 2007 APA Industry Advocacy Award, and in 2008, an honorary
Master’s Degree from the Brooks Institute of Photography.


I am a long-time faculty member and Professor at the Art Center College of Design
in Los Angeles, where I sit on the Intellectual Property Committee and teach
advanced courses on the artistic, technical, production, legal, and business aspects
of traditional and digital photography. Legal topics include copyright law, copyright
registration, copyright licensing and contract interpretation. Technical topics include
digital techniques and advanced lighting for photography of people, products and
automobiles. I also provide instruction on advertising, marketing and branding.


After more than 30 years as an award-winning commercial photographer and studio
owner, I continue to operate an advertising and entertainment photography
production company in California, with a client list that includes such companies as
Nike, Federal Express, Farmers Insurance, SBC, GTE, NBC, Sony, AT&T, Blue Cross,
Epson, IKEA, United Airlines, Warner Brothers, Toyota, Nestlé, Disney, Bank of
America, and others. My publishing company, Mason Editions, produces and
distributes fine photographic reproductions.


I frequently provide forensic image analysis in civil and criminal matters, and
provide consulting services to organizations and individuals on issues related to
copyright, licensing, negotiating, and business practices and procedures related to
photography, advertising, and modeling. I have testified as an expert witness in
litigation involving photography, illustration, product design, copyright, metadata,
advertising, branding, graphic design, right of publicity/privacy, breach of contract,
criminal matters, and other topics. The cases in which I have testified at trial or by
deposition within the last four years are:


In Re: Multiple Listing Service Real Estate Photo Litigation
United States District Court, Southern District of California
Case # 3:14-cv-01158-BAS-JLB




                                             4
       Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 7 of 65




Brian Harness v Forever 21 Retail, Inc.
United States District Court, Northern District of Texas, Dallas Division
Civil Action # 3:14-cv-01316


EVOX Productions, LLC v California Rent-A-Car, Inc.
United States District Court, Central District of California, Western Division
Case # 15-CV-08046 MWF (RAOx)


Timed Out, LLC v 13359 Corp
Superior Court of the State of California, County of Los Angeles
Case # BC583739


Jerome Turner v Metals USA, Inc.
24th Judicial District Court for the Parish of Jefferson, State of Louisiana
Case # 751-431


TC Reiner v Ryon Nishimori et al.
United States District Court, Middle District of Tennessee, Nashville Division
Case # 3:15-cv-00241


David McNeese v Access Midstream Partners, L.P.
United States District Court, Western District of Oklahoma
Case # CIV-14-503-D


VHT, Inc. v Zillow Group, Inc.
United States District Court, Western District of Washington, at Seattle
Case # 2:15-cv-1096-JLR




EVOX Productions, LLC v Kayak Software Corporation
United States District Court, Central District of California, Western Division
Case # CV15-05053-PSG (AGR)



                                           5
       Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 8 of 65




Under-A-Foot Plant, Co. v Exterior Design, Inc.
United States District Court, District of Maryland
Civil # BPG-15-871


Sustainable Sourcing, LLC v Brandstorm, Inc. et al.
United States District Court, District of Massachusetts, Western Division
Case # 12-CV-30093


Dana Ruth Lixenberg v Bioworld Merchandising, Inc.; et al.
United States District Court, Central District of California
Case # 2:15-cv-07242 MWF-MRW


Capri Krakana, Johan Krakana
Arizona Superior Court, Maricopa County
Case #JSS18301


Osram Sylvania v Photographic Illustrator Corporation v Brooks Electrical et al.
American Arbitration Association
Case # 01-16-0000-2652


Capri Krakana D.O.B. 12/18/2009, Johan Krakana D.O.B. 09/12/2007
United States Superior Court of the State of Arizona, in and for the County of
Maricopa
Case # FC2016-050246


Nelson Araujo, et al v City of San Jacinto et al.
Superior Court of California, Riverside County
Case # RIC1411590


Laspata Decaro Studio Corporation v Rimowa GmbH et al.
United States District Court, Southern District of New York
Case # 16-cv-00934-LGS



                                            6
       Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 9 of 65




Glen Craig v UMG Recordings, Inc. et al.
United States District Court, Southern District of New York
Case # 16 Civ. 5439 (JPO)


Brittney Gobble Photography, LLC v WENN Limited et al.
United States District Court, Eastern District of Tennessee, Knoxville Division
Case # 3:16-cv-00306


The Andy Warhol Foundation for the Visual Arts, Inc. v Goldsmith et al.
United States District Court, Southern District of New York
Case # 1:17cv2532


Jason Putsche v Alley Cat Allies, Inc.
United States District Court, Southern District of Maryland
Case No. 8:17-cv-00255-PWG


Yves Michel Fontaine v MMLery LLC, 61-73 Ellwood, LLC, 533 41st Street
Realty, LLC and Sharp Management Corp.
Supreme Court of the State of New York, County of Kings
Case No. 6580/12


Brittney Gobble Photography, LLC v Sinclair Broadcast Group, Inc., et al.
United States District Court, District of Maryland, Baltimore Division
Case # 1:18-cv-03403-RDB



My publication list is included in my curriculum vitae, a copy of which is attached to
the Report as Exhibit A.




                                           7
         Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 10 of 65




 II.      COMPENSATION


My work on the Matter is being billed at my standard rate of $650.00 per hour. My
compensation is not contingent upon, dependent upon, or related in any way to the
outcome of the Matter.


III.      MATERIALS CONSIDERED


In preparation for the Report and for the expert testimony that I may be called on
to provide, I have considered the materials listed in Exhibit B.


IV.       ASSUMPTIONS


Retaining counsel instructed that I rely on the following assumptions in forming my
opinions in the Matter. As the scope of my engagement does not include verification
of the accuracy of the assumptions, my reliance on the assumption/s does not
reflect a lack of rigor in the formation of my opinions. If any assumption is
determined to be incorrect, I may revise my opinions. If later asked to verify the
accuracy of the assumptions, I will do so where possible. I have been instructed to:


       A. Assume that Defendant’s reproduction and display of D’Pergo’s photograph of
          guitar necks and headstocks (“the Photograph”)1 was limited to the below
          listed usages, and that as of this writing, no other usage has been discovered
          or admitted:
             a. During the period August 5, 2004 to January 6, 2016, Defendant
                reproduced, distributed and displayed the Photograph in Defendant’s
                Electric Guitar Buying Guide (“EGBG”) published by Defendant on
                Defendant’s website www.sweetwater.com, at URLs including the
                following:
                i.    https://www.sweetwater.com/insync/electric-guitar-buying-guide/
                ii.   http://www.sweetwater.com/shop/guitars/electric-guitars/buying-
                      guide



1
    First Amended Complaint, August 23, 2018 (“Complaint”), § 39.
                                              8
   Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 11 of 65




      b. During the period June 9, 2013 to January 6, 2016, Defendant
          displayed one or more social media buttons on the EGBG, thus
          encouraging visitors to Defendant’s website to “share” the EGBG on
          social media platforms.
      c. During the period January 1, 2007 to January 6, 2016, Defendant
          made reproductions of the Photograph, as published by Defendant in
          the EGBG, available to visitors to Defendant’s retail store in Fort
          Wayne, Indiana on a total of six to nineteen interactive electronic
          displays.
B. Assume that Defendant’s reproduction, distribution and display of the
   Photograph in Defendant’s stores, on Defendant’s website, and via social
   media sharing icons infringed on Plaintiff’s copyright in the Photograph under
   17 U.S.C § 501.
C. Assume that Plaintiff is entitled to recover actual damages from Defendant,
   including but not limited to an amount equal to a license fee for Defendant’s
   use of the Photograph in various media, during the period August 5, 2004 to
   January 6, 2016.
D. Assume that actual damages in this matter are to be determined in part by
   the fee/s that a willing Defendant would have been reasonably required to
   pay to Plaintiff prior to each instance of use.
E. Assume that actual damages in this matter are to be based on the
   approximated average 2016 market rate for an image license permitting
   Defendant’s use of the Photograph in the manner in which Defendant used
   the Photograph, ending in 2016.
F. Assume that in during the period 2004 to 2016, few production photographs
   featuring a semi-symmetrical arrangement of a quantity of necks of various
   profiles, manufactured from a various wood, were available for licensing or
   use, and that the Photograph was both rare and scarce in the photography
   licensing marketplace.
G. Assume that Defendant competes with Plaintiff with regard to electric guitar
   sales, and that Defendant’s usage of the Photograph was competitive with
   Plaintiff.



                                        9
            Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 12 of 65




         H. Assume that the United States Copyright Office issued Plaintiff copyright
            registration certificate #VA000196150 for the Photograph, and that the
            information specified on that certificate is true and correct.
         I. Assume that Plaintiff is the author and sole and exclusive copyright owner in
            the Photograph.
         J. Assume that the information provided by Plaintiff in the Table of Usages,
            Exhibit​ C,​ is correct.
         K. Assume that Defendant’s use of the Photograph was not innocent
            infringement.
         L. Assume that Defendant’s use of the Photograph was not fair use under 17
            U.S.C. § 107.
         M. Assume that Defendant is not entitled to safe harbor under 17 U.S.C. § 512.



    V.      BACKGROUND


D’Pergo is a New Hampshire corporation with its primary place of business located
at 3 Pine Hill Road / PO Box 1023 Windham, NH 03087


Sweetwater is an Indiana corporation with its primary place of business at 5501 US
Hwy 30 W, Fort Wayne, IN 46818


D’Pergo manufactures custom, handmade electric guitars. In 2003, D’Pergo
authored the Photograph, depicting an arrangement of mid-production guitar necks
and headstocks manufactured exclusively by D’Pergo.2 In that same year, D’Pergo
published the Photograph in a “Gallery” section on D’Pergo’s website,
DpergoGuitars.com, in order to demonstrate the quality of manufacture and
materials of D’Pergo products, and to advertise D’Pergo’s custom-made guitars for
sale to potential customers.3




2
    ​Complaint, at 10
3
     ​Telephonic Interview of Stefan Dapergolas, April 29, 2019
                                                10
      Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 13 of 65




In January 2015, Julien Kasper, a business associate of D’Pergo, advised D’Pergo
that Kasper had learned that a photograph of D’Pergo products appeared in a
buying guide, guitar guide or catalog published on Defendant’s website,
Sweetwater.com.4


Upon further investigation, D’Pergo identified a copy of the Photograph, published
in Defendant’s “Electric Guitar Buying Guide” on Defendant’s website,
Sweetwater.com.5


D’Pergo’s counsel communicated with Sweetwater regarding the unauthorized use
of the Photograph on Sweetwater.com.6 The parties were unable to resolve the
Matter, and D’Pergo filed a complaint on December 26, 2017, seeking damages,
injunctive relief, and costs.7



VI. DISCUSSION


       A.     General Background Regarding Image Copyright Licensing


       In the image licensing industries, clients seeking to make use of images may
       either commission new images (“assignment images”), or acquire rights to
       existing images (“stock images”).


              1. Assignment Images


              Artists create assignment images (also known as “commissioned
              images”) when clients contract with artists or their agents to create
              new works. Artists typically retain copyright ownership of the images
              that they create. Artists often grant limited licenses to their clients in
              exchange for a license fee based in great measure on the scope of the


4
   Deposition of Stefan Dapergolas, November 14, 2018 (“Dapergolas Depo”); 24:11;
28:5;26:20
5
   Dapergolas Depo; 25:13;26:20
6
   James Steiner letter to Charles Surack, December 23, 2015
7
  ​D’Pergo Custom Guitars, Inc., v Sweetwater Sound, Inc., December 26.2017.
                                           11
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 14 of 65




      rights granted. Artists often later engage in licensing such images to
      parties other than the commissioning client, throughout the copyright
      life of the images. In the alternative, artists may agree to assign
      copyright ownership to their clients, or may agree to create works
      under work-made-for-hire terms, whereby copyright ownership vests
      with the commissioning client upon creation.


      2. Stock Images


      Artists often create stock images independently and speculatively, then
      offer these existing images for licensed usage by clients. This offering
      is typically made on stock image websites, either by the artist or by a
      “stock agency” acting as an authorized licensor for the artist’s images.


      Clients seeking stock images typically visit stock image websites,
      search for images meeting their requirements, and then purchase
      licenses and download the images for usage. Such purchases may be
      made via an automated process, or by communicating with sales staff
      at the stock agencies or an artist’s office.


      Clients may acquire rights to stock images under various “licensing
      models.” While some vendors specialize in certain licensing models,
      many vendors offer images under several licensing models. Common
      licensing models include:


         (a) Royalty Free (“RF”): This model allows a client to pay a single,
         one-time fee based on the size of the digital image file desired by
         the client. The client receives a license allowing broad usage of the
         image—typically in unlimited media, for unlimited time, at any size,
         in any quantities, worldwide, for nearly any purpose, including but
         not limited to the promotion of products and services. For example,
         such a license may allow a client to use an image on any number of
         websites in any and all countries, worldwide, forever. There may be
         any number of detailed restrictions on RF licenses but in general,

                                   12
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 15 of 65




        the licenses allow broad usage. RF images are often professionally
        produced, and are typically less unique than many images offered
        under the Rights Managed model (see below).


        (b) Microstock: A variant of RF licensing, microstock is a less
        expensive alternative. Like RF, microstock licenses provide broad
        rights for a low price, based on the size of the image file desired by
        the client. Like RF, microstock licenses include restrictions but
        typically permit usage in unlimited media, unlimited quantities,
        unlimited sizes, unlimited countries, for an unlimited time. Whereas
        RF images are typically provided by professional artists and
        semi-pros, microstock images are provided by amateurs as well.


        (c) Subscription models: Many licensors now offer
        subscription-based licensing schemes. Subscription licensing is a
        variant of RF licensing, under which clients pay a monthly or annual
        license subscription fee and receive a broad license permitting the
        downloading of a quantity of images during each subscription
        period—either per year, per month or per day. Such licensors
        nearly always employ a system of graduated pricing tiers under
        which clients pay an amount commensurate with a maximum
        quantity of images available for downloading during each
        subscription period. There are many variants on subscription
        licensing schemes, driven by competitive pressures.


        (d) Rights Managed (“RM”): A long-standing licensing model, rights
        managed licensing remains a common form of stock image
        licensing. In RM licensing, usage fees are based not on file size, but
        upon the scope of usage desired by the client. In general, the
        greater the scope of usage desired, the greater the licensing fee
        required of the client. Scope is defined broadly by the general
        category of the use, whether commercial or editorial, and is defined
        more specifically by the type of media, the size and quantity of


                                 13
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 16 of 65




           reproductions, the placement/s of the image, geographic regions in
           which the reproductions will be distributed, the duration of use,
           exclusivity desired, and other factors. The scope of use permitted
           under RM licenses spans the full spectrum, from very narrow, to
           very broad. RM images are primarily created by professional artists.
           Fees associated with RM licenses are often (but not always) higher
           than fees for RF licenses.


      Seeking to maximize profitability and sales, stock agencies have been
      experimenting with new, hybrid models, such as licenses requiring
      payment based on the quantity of viewers of images published online,
      or payment for advertising placement in or on an image published
      online. The market continues to evolve.


Based upon my review of the documents, information and materials provided
to me in the Matter, and with a reasonable degree of certainty, had D’Pergo
and Defendant engaged in one or more license agreements allowing
Defendant to make use of the Photograph, the resulting license/s would have
been “Rights Managed” license/s, and would have contemplated both the
scarcity of the Photograph, and the competitive nature of Defendant’s use of
the Photograph.



B.       The Photograph


A single photograph is at issue in the Matter. The Photograph is depicted
below.




                                    14
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 17 of 65




The Photograph is of professional quality, evidencing D’Pergo’s careful
attention to concept, styling, composition, arrangement, lighting, color,
exposure and other aesthetic and technical qualities. Based on my knowledge
and experience in licensing photography, the photograph has independent
economic value.


C.    D’Pergo’s Original Authorship in the Photograph


Stefan Dapergolas, CEO of D’Pergo, conceived the idea underlying the
Photograph in 2003, intended to support D’Pergo’s efforts to advertise
D’Pergo’s products for sale, and to promote public understanding of D’Pergo’s
trademarks and the quality of workmanship and materials in D’Pergo’s
products. After creating numerous sketches, Dapergolas arrived at a
composition allowing Dapergolas to depict eight guitar necks and headstocks,
illustrating D’Pergo’s use of different woods (rare primary growth materials),
fingerboards, and left and right handed necks.


On the day of the photo session, Dapergolas further experimented with
various compositions, exercising selection, coordination and arrangement in
order to achieve desired expression, with attention to perspective, leading
lines, and curves. Dapergolas then selected a camera position, focal length,
and aperture, to achieve creative expression.


                                   15
         Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 18 of 65




          Dapergolas then installed a seamless backdrop, and used professional
          lighting equipment including flash generators, softboxes, umbrellas, reflector
          cards, and a variety of additional light modifiers to achieve creative
          expression. For each light source, Dapergolas adjusted the distance, angle,
          and quality of light, to achieve creative expression.


          Dapergolas found that lighting and positioning all of the necks and
          headstocks to accurately depict the qualities of the product was both a
          creative and technical challenge, requiring extensive work to achieve the
          desired result. Over a full day period, Dapergolas further experimented with
          variations on lighting, camera angle, exposure, and composition, to improve
          the quality of the Photograph and to achieve a desired creative expression.


          After capturing the Photograph, Dapergolas then exercised additional creative
          expression by post-processing the Photograph in Photoshop and by making
          adjustments to tone, contrast, color and shading.


          Dapergolas invested more than twenty hours from concept to completion of
          the Photograph, and was confident that the resulting image was consistent
          with D’Pergo’s brand and was ideally suited to promoting sales of D’Pergo’s
          custom-made guitars.8


          D.     The Purpose of the Photograph


          D’Pergo authored the Photograph in order to exploit the Photograph for the
          exclusive purpose of advertising and promoting D’Pergo’s sales of
          custom-made guitars to the public. After authoring the Photograph, D’Pergo
          promptly commenced use of the Photograph to advertise D’Pergo’s sales of
          custom-made guitars to the public, by publishing the Photograph to D’Pergo’s
          commercial website.9




8
    ​Telephonic Interview of Stefan Dapergolas, April 30, 2019.
9
     Telephonic Interview of Stefan Dapergolas, April 29, 2019.
                                               16
          Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 19 of 65




          E.     Sweetwater’s Unauthorized Exploitation of the Photograph.


          Defendant first published the Photograph on Defendant’s website
          Sweetwater.com on or about August 5, 2004, in Defendant’s “Electric Guitar
                            10
          Buying Guide.”


          During the period August 5, 2004 to mid-2013, Defendant exploited the
          Photograph in Defendant’s EGBG as depicted below:




          During the period mid-2013 to January 6, 2016, Defendant exploited the
          Photograph in Defendant’s EGBG as depicted below:




10
     ​Defendant’s Response to Plaintiff’s First Set of Interrogatories; Answer to Interrogatory 16
                                                 17
      Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 20 of 65




      On or about June 9, 2013, Defendant placed social media sharing buttons in
      the EGBG, to encourage the public to share links to the EGBG on social media
      platforms.


      Social Media buttons in EGBG, June 9, 201311




      During the period January 1, 2007 to January 6, 2016, Defendant made the
      EGBG available to the visitors to Defendant’s retail store, on interactive
      electronic displays.12




11
  https://web.archive.org/web/20130609011614/https://www.sweetwater.com/insync/elect
ric-guitar-buying-guide/
12
   Assumption A(c)
                                         18
      Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 21 of 65



      Screen capture from 2015 video depicting interactive electronic displays in
      Defendant’s retail store13




      Screen capture from 2015 video depicting interactive electronic displays in
      the “Electric Guitar Room” in Defendant’s retail store14




13
   Screen capture of 2015 Sweetwater video on YouTube,
https://youtu.be/eTWTTZIggig?t=298
14
   Screen capture of 2015 Sweetwater video on Youtube;
https://youtu.be/eTWTTZIggig?t=310
                                          19
       Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 22 of 65




       On January 4, 2016, counsel for D’Pergo contacted Defendant regarding
       Defendant’s unauthorized use of the Photograph.15 On or about January 7,
       2016, Defendant removed the Photograph from ​Defendant’s website.16


       Defendant neither sought nor obtained permission from D’Pergo for use of
       the Photograph on Defendant’s website or in any other media.17


       F.      The Purpose for which Sweetwater Exploited the Photograph


       Defendant exploited the Photograph for the purpose of promoting the sale of
       products offered by Defendant.


               Order denying Sweetwater’s Motion for Reconsideration and granting
               D’Pergo’s motion to withdraw and amend its responses to
               Sweetwater’s Request for Admission; Opinion 2019 DNH 068,
               Document 92, dated April 18, 2019, at 11:


               “...the image appears in an “Electric Guitar Buying Guide.”


               Order on motions to compel discovery; Opinion 2019 DNH 008,
               Document 76, dated January 14, 2019, at 9:


               “The publication ends with a link to “shop for electric guitars,” as well
               as several listings and reviews for electric guitars.”


               Order on motions to compel discovery; Opinion 2019 DNH 008,
               Document 76, dated January 14, 2019, at 10:


               “The image is included in the publication to aid purchasers in choosing
               the appropriate electric guitar.”




15
   ​Complaint, at 17
16
    ​Defendant’s Answer to Plaintiff’s Interrogatory #11
17
     ​Complaint, at 16
                                               20
       Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 23 of 65




       G.     Sweetwater Had Ample Opportunity to Request Permission to
              Exploit the Photograph, but Failed to Request Permission


       D’Pergo published the Photograph only on D’Pergo’s website,
       DpergoGuitars.com, only on D’Pergo’s “Gallery” page. D’Pergo did not publish
       the Photograph on any other website, nor did D’Pergo publish the Photograph
       in any printed matter.18 With a reasonable degree of professional certainty,
       Sweetwater accessed the Photograph on D’Pergo’s website, then made an
       unauthorized reproduction of the Photograph from D’Pergo’s website, then
       made a derivative version of the Photograph, then published that derivative
       version to the EGBG on Sweetwater’s website.


       At all times prior to D’Pergo’s first publication of the Photograph on D’Pergo’s
       website, and continuing to this day, D’Pergo’s website has included D’Pergo’s
       telephone number and email address. Sweetwater, in accessing the
       Photograph on D’Pergo’s website, had ample opportunity to access D’Pergo’s
       contact information and to contact D’Pergo to request permission to exploit
       the Photograph on Sweetwater’s website. Sweetwater failed to request
       D’Pergo’s permission, and proceeded to reproduce, create derivative/s of,
       display and distribute the Photograph, with neither license nor authorization.


       H.     Actual Damages


       In the event that the Court finds that Defendant infringed on D’Pergo’s
       copyright in the Photograph, it is my understanding that D’Pergo is entitled to
       seek actual damages, among other remedies.19


       Actual damages are determined in part by the fee that a willing buyer would
       have been reasonably required to pay at the time of the infringement.20 In
       the photography marketplace, each licensor sets his/her own fees, based
       upon the photograph and upon criteria defining the scope of a license.


18
   ​Telephonic Interview of Stefan Dapergolas, April 29, 2019
19
     17 U.S.C. § 504
20
    ​Davis v. Gap, Inc., ​246 F.3d 152, 166, 172 (2d Cir. 2001)

                                               21
          Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 24 of 65




          To arrive at a reasonable estimate of licensing fees applicable to the
          infringing usages, I obtained comparative stock photography license fee
          quotes from three stock photography agencies. I calculated total fees based
          on the information available to me, including some or all of these factors: the
          media in which the Photograph was reproduced, circulation, size, placement,
          and period of use. Where data for one or more criteria were unknown, I
          made the best approximation possible under the circumstances.


          In addition to the license fee computations performed by obtaining reference
          fee quotes reasonably matching the alleged unauthorized usages to the
          greatest extent possible, I have relied on my personal knowledge and
          experience in image licensing and in the development and management of
          industry standards for image licensing.


          I requested that D’Pergo provide an accounting of the usages discovered to
          date. D’Pergo provided an accounting, “Table of Usages,” attached as Exhibit
          C.21 In the event that the usage data provided by D’Pergo is determined to be
          incorrect, I will review and consider that information, and will make revisions
          to my calculations where appropriate.


          Based on the information available to me as of this writing, and based on my
          personal knowledge, experience, and a review of the documents, materials,
          and testimony in the Matter, a reasonable base fee for the calculation of base
          actual damages, if applicable, would be as follows:


          License Fees (Base Actual Damages) by Media Category


           Media Category                                           Base Actual Damages

           Advertising - Print, Display and TV - Point of Sale                $15,120.00

           Digital Media - Corporate and Promotional Site                     $14,872.00

           Digital Media - Social Media                                        $1,677.00

           Total Base Actual Damages                                         $31,669.00


21
     Also see “Assumptions,” Section IV
                                                 22
          Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 25 of 65




          The total amount, $31,669.00, is the approximated 2016 fair market value of
          licenses of the Photographs for the alleged unauthorized usages by
          Defendant, prior to necessary adjustment contemplating the scarcity of the
          Photographs in 2016, and prior to necessary adjustment contemplating the
          competitive use by Defendant.22 For a detailed accounting of the calculations
          supporting this total, See Exhi​bit H,​ “Table of Licenses and Actual Damages”
          and additional supporting exhibits listed below.


          I have attached the following tables and information as exhibits to the
          Report, documenting my calculations.


          Table of Usages (Exhibit C)
          List of instances of the usage of the Photographs, and supporting
          information.


          Agency Stock Quotes Combined (Exhibit D)
          Copies of market pricing survey documentation.


          2019 and 2016 License Fee Samples for License Fee Adjustment 2019 vs
          2016 (Exhibit E)
          Provides screenshots of image vendor license fee quotes substantiating the
          Market Rate Adjustment detailed in Exhibit F, “Market Rate Adjustment 2019
          vs 2016”


          Market Rate Adjustment 2019 vs 2016 (Exhibit F)
          Describes an adjustment of 2019 market rates to 2016 market rates. To
          arrive at a reasonable approximation of the differential (if any) between 2019
          market rates and 2016 market rates, I compared sample 2019 license fees to
          sample 2016 license fees,23 selecting the same image from the same vendor.
          I determined that the license fee in 2019 was the same dollar amount as the
          license fee in 2016. Based on this determination, it was not necessary to
          adjust the 2019 license in order to arrive at fees applicable to 2016 licenses.


22
     ​See Sections I and J
23
      Also see Exhibit E, “2019 and 2016 License Fee Samples for License Fee Adjustment 2019 vs 2016”
                                                   23
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 26 of 65




See also “Table of Market Rate Calculations” (Exhibit G). The fees are applied
in “Table of Licenses and Actual Damages” (Exhibit H).


Table of Market Rate Calculations (Exhibit G)
List of license fees based on market rates for image licenses applicable to the
license periods for the licenses listed in “Table of Licenses and Actual
Damages,” Exhibit H. I surveyed three vendors, then averaged their license
fees to determine the 2019 average market rate for each License Type. I
then confirmed that no adjustment was required for 2016 market rates (See
Exhibits E and F).


Table of Licenses and Actual Damages (Exhibit H)
List of licenses applied to the Usages appearing in “Table of Usages” Exhibit
C. Market rates are derived from “Table of Market Rate Calculations,” Exhibit
G. Actual damages calculations are based on one-year license periods. Each
one-year license period is represented as a “License Unit” in the table.


I.    Actual Damages Multiplier for Scarcity


The actual damages estimated above do not contemplate the scarcity of the
Photograph in 2016. At that time, and continuing today, few if any similar
stock photographs are offered for licensing. This scarcity is evidenced by
Defendant's selection and exploitation of the Photograph. Scarce images
typically demand significantly greater license fees than common images,
often 3 to 5 times the fee for a common image. With a reasonable degree of
professional certainty, a non-punitive multiplier of 3x to 5x is necessary to
adjust the average market rate for a common, generic photograph to a fee
applicable to a license for a rare or scarce photograph. The application of the
scarcity multiplier is not a punitive measure. The scarcity multiplier serves
only to adjust the fair market value of generic, common photographs to the
value of a relatively scarce photograph of guitar necks and headstocks. Below
I provide a range of actual damages, adjusted for the scarcity of the




                                    24
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 27 of 65




Photographs in 2016. Given the unique qualities of the image, a multiplier in
the high end of the range is appropriate.


Adjustments for Scarcity


Base Actual Damages        With 3X Scarcity Multiplier   With 5X Scarcity Multiplier

$31,669.00                                $95,007.00                   $158,345.00




J.    Actual Damages Multiplier for Competitive Use


The above calculations do not contemplate a scenario in which an image
licensor is approached by a direct competitor seeking to purchase licenses to
make competing use of the licensor’s photographs. Under such a scenario the
image licensor would reasonably expect to require and receive a substantially
greater fee than would be required of a non-competitor, and the competitor
would reasonably expect to pay such a substantially greater fee.


Based on my knowledge and experience, a licensor would reasonably require
a competitor to pay a license fee that is 5 to 10 times greater than market
rates otherwise available to a non-competing licensee.


Defendant made use of the Photograph to offer electric guitars for sale in
competition with D’Pergo. Accordingly, I conclude that Defendant, in seeking
to purchase a license for the Photograph from D’Pergo, would have been
reasonably required by D’Pergo to pay between $475,035.00 and
$1,583,450.00 for the licenses. To arrive at this range, I applied the 5x to
10x multipliers to the license fee after applying the above-described 3x to 5x
adjustments for scarcity. The application of the competitive use multiplier is
not a punitive measure. Given the nature of the competition between
Defendant and Plaintiff, a multiplier in the high end of the range is
appropriate.




                                    25
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 28 of 65




Adjustments for Competitive Use, after 3x Scarcity Multiplier


Actual Damages                      With 5X Competitive    With 10X Competitive
with 3X Scarcity Multiplier               Use Multiplier          Use Multiplier

$95,007.00                                 $475,035.00              $950,070.00



Adjustments for Competitive Use, after 5x Scarcity Multiplier


Actual Damages                      With 5X Competitive    With 10X Competitive
with 5X Scarcity Multiplier               Use Multiplier          Use Multiplier

$158,345.00                                $791,725.00            $1,583,450.00



K.    Profits


I understand that under 17 U.S.C. 504(b), D’Pergo is entitled to seek
disgorgement of Defendant's profits attributable to Defendant's infringements
of D’Pergo’s copyright that are not taken into account in computing actual
damages.


I understand that D’Pergo is seeking to disgorge Defendant's profits
attributable to Defendant's unauthorized reproduction, distribution and
display of the Photograph. I further understand that D’Pergo has engaged
another expert to opine on disgorged profits, causal nexus, and related
topics. If later called upon to opine on issues related to Defendant’s profits in
a supplemental or rebuttal report, I may do so.


L.    Defendant's Knowledge, Intent and Willfulness


Defendant is actively engaged in creating, using, and managing copyright
protected works (e.g., photographs, video, other content, etc.). In my
experience, companies in Defendant's class of business are knowledgeable
concerning copyrights. In fact, Defendant routinely seeks to enforce


                                    26
      Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 29 of 65




       Defendant’s copyrights in Defendant’s intellectual property, including
       photographs.24 Defendant typically requires employees to seek authorization
       prior to making use of assets not owned by Defendant.25


       Defendant had ample opportunity to seek authorization to make use of the
       Photograph, but did not do so. Defendant had ample opportunity to manage
       and audit Defendant’s website to ensure that all use of all assets was
       authorized, but Defendant did not do so.


       Defendant’s public statements and testimony in this matter demonstrate
       Defendant’s keen understanding and awareness of copyright law,
       infringement issues, and the significant value of proprietary content:


              Sweetwater Founder and President Chuck Surack said, ​"It's shameful
              that, in this industry I love, there are so many unscrupulous
              individuals and companies. We hear constantly how musicians,
              companies, and our industry are damaged by music piracy and illegal
              software and plug-in downloads, yet there seems to be no hesitation
              on the part of many retailers in our industry to take proprietary web
              content. At Sweetwater, we invest a great deal into creating unique,
              valuable content for Sweetwater.com, and to have it blatantly
              plagiarized and reposted on another retailer's site, often
              word-for-word, is truly disheartening. As much as we dislike having to
              take action, we simply cannot sit by while our property is taken and
                         26
              misused.


              “The owners of the guilty sites have sometimes tried to pin the blame
              on lazy or irresponsible employees or even subcontractors taking the
              easy way out by copying Sweetwater's content. And it may be true
              that an employee or subcontractor is actually at fault. However, this



24
   ​Sweetwater CEO Charles Surack, quoted in Sweetwater press release, January 20, 2015
25
    ​30(b)(6) Deposition Sweetwater Sound, Inc., by and through David Stewart (“Stewart
Depo”), 67:1
26
     ​Sweetwater CEO Charles Surack, quoted in Sweetwater press release, January 20, 2015
                                            27
       Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 30 of 65




              does not excuse the owner or manager from responsibility or limit the
              liability of the employer for the consequences of an employee's
              actions. Sweetwater has also heard claims that the copying was "an
              honest mistake," which is clearly indefensible; there is no way to
                                                              27
              "honestly" take someone else's property.”


              "They blatantly copied our page by the same font, the same words,
                                                                          28
              same everything and just -- it was a direct rip-off."


              “...we would, we would seek -- we would want to know that we have
                                                                     29
              the permission to use it or the rights to use it…”


              “Well, we do a lot of unique custom content; and to have other people
                                                                                30
              represent it as theirs, that's just not the right thing to do.”


              Copyright: The content, organization, graphics, design, compilation,
              magnetic translation, digital conversion and other matters related to
              the Site are protected under applicable copyrights, trademarks and
              other proprietary (including but not limited to intellectual property)
              rights. The copying, redistribution, use or publication by you of any
              such matters or any part of the Site, except as allowed by Section 4
              below, is strictly prohibited. You do not acquire ownership rights to any
              content, document or other materials viewed through the Site. The
              posting of information or materials on the Site does not constitute a
              waiver of any right in such information and materials. Some of the
                                                                                31
              content on the site is the copyrighted work of third parties.


              “In essence, copyright is a set of exclusive rights granted for a limited
              time that regulate the use or manner in which an idea or information is
              expressed. Put simply, copyright means “the right to copy”. In order to


27
   ​Sweetwater press release dated January 20, 2015
28
    ​Deposition of Charles Surack, April 8, 2019 (“Surack Depo”); 88:14
29
     Stewart Depo, 67:1
30
     Surack Depo, 78:24
31
     Sweetwater website “Terms of Use”
                                              28
      Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 31 of 65




              qualify for copyright protection, a work must be original. Obviously,
              you cannot obtain a copyright for someone else’s creation. Copyright
              applies to a wide range of creative or artistic forms or “works.” These
              include musical works, sound recordings, movies, dramatic works,
              literary works, paintings, photographs, software, live performances,
              and television or sound broadcasts. Copyright law only covers the form
              of material expression, not the actual idea or techniques employed by
                                     32
              the copyright work.”


              “Intellectual property refers to works realized by the creative mind.
              Intellectual property comprises inventions, literary and artistic works,
              and symbols, names, images, and designs used in commerce.
              According to WIPO (World Intellectual Property Organization),
              intellectual property is divided into two categories: Industrial property,
              which includes inventions (patents), trademarks, industrial designs,
              and geographic indications of source; and Copyright, which includes
              literary and artistic works such as novels, poems and plays, films,
              musical works, artistic works such as drawings, paintings, photographs
                                                             33
              and sculptures, and architectural designs.”


              “Senior V.P. of Marketing Michael Ross said, ‘We're taking a stand
              because we feel we're all in the music retail business together and we
              should all respect the content and innovations of our fellow retailers, in
              the same spirit that none of us would like someone stealing a piece of
                                              34
              gear off our showroom floor.'


              Q: Would you say that it's good business practice to police your
              content and pursue instances of infringement?




32
   ​Sweetwater article, “What is Copyright?” ​https://www.sweetwater.com/insync/copyright/
33
    ​Sweetwater article, “Intellectual Property” on Sweetwater.com:
https://www.sweetwater.com/insync/intellectual-property/
34
     ​Sweetwater Press Release, February 21, 2014
                                            29
         Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 32 of 65




                   A Yes.35


                   Sweetwater Founder and President Chuck Surack said, "For years,
                   many companies have been copying the innovative, pioneering stuff
                   we've created on the web. While 'imitation is the sincerest form of
                   flattery,' lifting and copying our content verbatim is entirely different.
                   Like any creative artist would, we need to protect our work and the
                                                              36
                   extraordinary efforts of our employees."


          Defendant’s employee/s, in copying the Photograph from D’Pergo’s website,
          altered the name of the digital file, thus frustrating D’Pergo’s later efforts to
          police and enforce his copyrights and trademarks using file names as search
          criteria in search engines. With reasonable degree of professional certainty,
          Defendant’s employee/s further attempted to mask the theft of the
          Photograph by altering the digital file type of the Photograph, changing the
          file from a “JPEG” to a “GIF” file, and deleting any metadata present in the
          file. Notably, few if any photographs present on Defendant’s website are GIF
          files.


          Lacking a license to use the Photograph, Defendant knew or should have
          known that Defendant's continued display of the Photograph was an
          infringement of D’Pergo’s copyright. By distributing and displaying the
          Photograph on Defendant’s website for more than a decade, Defendant
          evinced willful blindness and/or acted with reckless disregard for D’Pergo’s
          copyrights, knowingly and willfully infringing on D’Pergo’s copyrights.




VII. RIGHT TO SUPPLEMENT


I understand that Defendant may offer expert testimony to support Defendant’s
claims in the Matter, and I expect that additional information and documents may


35
     ​Surack Depo, 80:3
36
      Sweetwater Press Release, February 21, 2014
                                                30
      Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 33 of 65




come to light subsequent to my submission of the Report. If requested by D’Pergo,
I may offer supplemental reports and/or rebuttal testimony to the opinions
expressed by Defendant and Defendant’s experts, in accordance with the Court’s
scheduling order.


Respectfully Submitted,




_______________________________         May 1, 2019
Professor Jeffrey Sedlik




                                        31
    Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 34 of 65




                                 Index to Exhibits




A   Professor Jeffrey Sedlik Curriculum Vitae
B   Materials Considered
C   Table of Usages
D   Agency Stock Quotes Combined
E   2019 and 2016 License Fee Samples for License Fee Adjustment 2019 vs 2016
F   Market Rate Adjustment 2019 vs 2016
G   Table of Market Rate Calculations
H   Table of Licenses and Actual Damages
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 35 of 65




                            EXHIBIT A
        Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 36 of 65



                                          PROFESSOR JEFFREY SEDLIK
                                                 Curriculum Vitae


Contact Information

Mailing Address          145 North Sierra Madre Boulevard, Suite 4, Pasadena, California 91107 USA
Telephone                626.808.0000 (LA) 212.447.1255 (NYC) 213.716.6627 (Cell)
Email                    expert@sedlik.com


About Professor Sedlik

President & CEO of the PLUS Coalition, the international standards body for the licensing of visual works.
Professional photographer, educator, publisher, forensic analyst, graphic designer, product designer, expert
witness, fundraiser, negotiator and consultant. Past National President of the Advertising Photographers of
America (APA), a leading trade association in the commercial photography industry. Past APA Chief Advisor on
Licensing and Copyright. 2005 Photography Industry Leadership Award, International Photography Council. 2006
Photography Person of the Year, Photo Media Magazine. 2007 Industry Leadership Award, Advertising
Photographers of America.

Advises clients on industry trends, business practices, copyright and contract issues, fair use, public domain
works, moral rights, work-made-for-hire, Creative Commons, digital asset management, asset identification
systems, metadata standards, rights languages, valuation of photographs/photography and other visual artworks
and related services, licensing, rights of publicity/privacy, social media, investment and acquisition opportunities,
strategic partnerships, photographic history, digital and traditional photographic and design techniques and
workflows, forensic photographic analysis, graphic design, product design, publishing, and product manufacture.
Provides expert witness and consulting services on these and other matters related to photography, advertising,
design and the modeling industry. Provides expert testimony on damages and other liability arising from breach
of contract, infringement of copyright, trade dress, removal/alteration of copyright management information,
DMCA violations, rights of publicity/privacy, loss/damage/theft of artworks, image manipulation, creative
expression, original authorship, employment status, sale tax and other issues. Provides photogrammetric services
and forensic analysis of images and video. Serves as a Professor at the Art Center College of Design. An
accomplished and experienced educator, conducts advanced seminars and workshops for professionals, and
teaches college-level courses on copyright, licensing, advertising, design and related business practices.


Professional Experience

PLUS Coalition, Inc., 2005 – Present. Serves as President and CEO for the global standards body for the image
licensing industries. A non-profit organization, Picture Licensing Universal System (“PLUS”) is dedicated to the
development and maintenance of international licensing standards and systems in the photography, illustration,
publishing, advertising, graphic design, museum, library and education communities in 120 countries. Directed
recruitment of trade organizations and other interested parties worldwide and supervised development and
implementation of licensing standards, and development of a global rights registry.

PLUS Coalition, LTD., 2005 – Present. Serves as President, CEO and Director of the London-based subsidiary of
the PLUS Coalition, Inc..
        Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 37 of 65



Sedlik Productions/Sedlik Design, 1986 – Present. Serves as President of a leading commercial photography,
design, and film production company. Also serves as Producer, Director, Photographer, and Director of
Photography, creating photography, film and video productions for advertising agencies, graphic design studios,
the entertainment industry, and other clients. Operates SedlikStock, a subsidiary dedicated to licensing existing
Sedlik images for advertising, editorial and merchandizing usage via affiliates including stock photography
agencies and publishers. Maintains relationships with major photography industry manufacturers, testing and
demonstrating analog and digital equipment and software. Provides graphic design, advertising design and
product design and manufacturing services.



Partial Client List- Sedlik Productions/Sedlik Design

Clients: 3m; 20th Century Fox; A&E Television Network; ABR Information Services; Alpo; AmSouth Bank; Andazia,
Inc; Arista Records; Association of Tennis Professionals; AT&T; Avery Dennison; Bank of America; Barrington
Music Products; BBC; Blue Cross; BMG/RCA Records; Bristol Myers Squibb; Buena Vista Pictures; Bureau of
Census; CareAmerica; Chesebrough-Ponds; CBS/Sony Music; Cedars Sinai; Century 21; Cherokee; Columbia
Pictures; Computer Associates; Concord Records; Conroy's Florist; Direct TV; Disney; Doubleday; Dreyfus; Epson;
Essilor; Farmer's Insurance; Federal Express; Fitzgerald-Hartley Co.; Ford; Gannon/Hartley; Geffen Records;
Georgia Pacific; Great Performances; Great Western Bank; GRP Records; GTE; Guinness Museum; Hanna-Barbera;
Harcourt Publishers; Hopper Papers; Ikea; Infiniti Automobiles; Island Records; Janssen Pharmaceuticals; JVC
Musical Industries; Kraft Food Products; Korg, Inc.; LaFace Records; Laura Ashley; Levi Strauss; Mark Taper Forum;
Missouri Historical Society; MCA Records; MCA International; Metro Goldwyn Mayer; Microsoft; Motion Picture
& TV Fund; Movieland; MSN; MTM Entertainment; MTV Networks; Navisite; NBC Television; Neenah Paper;
Nestle’; New World Pictures; Nike; Pacific Bell; Palm Press; Paramount Pictures; Phillip Morris; Polygram Records;
Pomegranate Books; Potlatch; Prentice-Hall; San Diego Zoo; Schering Plough; SBC; Signature Eyewear;
Smithsonian Institution; Sony Inc.; Southern Natural Gas; Spanish Tourism Office; Sugar Hill Records; Taco Bell;
Telarc International; Toyota; Turner Broadcasting; U. C. Press; United Airlines; United Way; Universal Studios;
VH-1; Warner Brothers Records; Web TV; Windham Hill Records; Word Records; World Savings; Yamaha;
Zellerbach; Ziff-Davis; Zildjian

Advertising Agencies & Design Firms: Alan Sekuler & Associates; Asher Gould; BBDO; Bozell, Brierley & Partners;
Brooks-Gruman Advertising; Campbell, Mithun, Esty; Cline, Davis, & Mann; Cross & Associates Design; Dailey &
Associates; Davis, Elen; Daymark; DDB Needham, Worldwide; Deutsch; Douglas Oliver Design; DVC Marketing;
DZN; The Design Group; East/West Network; Fitzgerald & Associates; FKQ Advertising; FP Horak Advertising;
Foote, Cone, & Belding; GBF Ayer; Goodby Silverstein; Grey Advertising; Hill & Knowlton; Huerta Design; Ikkanda
Design; Interbrand; J. Walter Thompson; Kang & Lee; Kaufman/Stewart; Ketchum Advertising; Klemtner
Advertising; Kovel Kresser; Kuester Group; Lehman Millet, Inc; Lintas Campbell Ewald; Mangos; Mediatrix; Melia
Design Group; Ogilvy & Mather; OZ Advertising; Phillips Ramsey; Poppe-Tyson; Potter Katz & Partners; John Ryan
Company; Saatchi & Saatchi; Seineger Advertising; Slaughter Hanson; SmithKlein Beecham; Strike Group; Team
One Advertising; Team Creatif; Torre Lazur; Tracy-Locke; Tribe Design; Vrontikis Design; White Rhino Advertising;
Young & Rubicam

Editorial: American Film; Arts & Entertainment; CD Review; Cosmopolitan; Details; Downbeat; Elle;
Entertainment Weekly; Glamour; GuestInformant; Imperial Press; In Focus; Interiors & Sources; Jazziz; Jazz Times;
Life; Los Angeles Magazine; Los Angeles Times Magazine; Mirabella; Music Connection; Newsweek; Photo District
News; People; Premiere; Pulse; Q Magazine; Rolling Stone; Select; Spin; Time-Life
        Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 38 of 65



Other Professional Experience

Linked Content Coalition, (LCC) 2013 – Present. Serves as a Founding Director of the Linked Content Coalition
(LCC), a UK-based, not-for-profit global consortium of standards bodies and registries. LCC members are
organizations engaged in creating and managing data standards associated with content of one or more types,
particularly for identifiers, metadata and messaging. The purpose of the LCC is to facilitate and expand the
legitimate use of content in the digital network through the effective use of interoperable identifiers and
metadata.

American Society of Collective Rights Licensing (ASCRL), 2014 – Present. Serves as Founding Director of ASCRL,
a non-profit collecting society engaged in collecting and distributing foreign and domestic royalties to authors
and copyright owners in visual works in the United States.

Copyright Alliance (CA), 2016 – Present. Serves as Board member on the Copyright Alliance Creators Advisory
Board and Academic Advisory Board, collaborating with leading organizations and experts in the creative
industries on copyright-related issues including education, legislation, advocacy and other efforts.

Advertising Photographers of America (APA). Served as National President , 2000 – 2002. Served as Chief Advisor
on Licensing & Copyright, 2002 – 2012. Directed and supervised all operations of the largest trade organization
representing advertising photographers, leading more than seventy volunteer board members located in all areas
of the country. Advised federal and state legislators, and senior officials at the Small Business Administration and
US Copyright Office. Also served on the Board of Directors of the APA Los Angeles Chapter, and on that chapter’s
Legal and Legislative Committee, Advocacy Committee and Sales Tax Committee.

Beijing Intellectual Property Expertise Center of Judicature (JZSC), 2007 – Present. Advisor to Chinese
governmental agency and the People’s Court of China on intellectual property issues in China.

IPTC Photo Metadata Working Group, 2006 – Present. Active participant in the International Press
Telecommunications Council (IPTC) standards body. Member of the IPTC Photo Metadata Working Group,
charged with establishing and maintaining standards for embedded metadata in digital photographs. Co-
authored the IPTC Photo Metadata White Paper 2007 and the IPTC-PLUS Photo Metadata Toolkit.

Universal Photographic Digital Imaging Guidelines (UPDIG), 2004 – Present. Active participant in working group
charged with developing worldwide standards in the commercial application of digital imaging technologies.
Participant in Model Release Working Group, charged with developing international standards for model releases
and model release workflow.

Consultant and Expert Witness, 2000 – Present. Provide consulting services, forensic analysis and expert
testimony on legal, business and technical matters related to digital and traditional photography, illustration,
marketing and other topics.

United States Copyright Office, 2008 – Present. Advises senior staff members on topics including copyright
registration, regulatory, re-engineering and professional workflow issues. Alpha test consultant for online
electronic copyright registration system.

Adobe Photographer’s Council, 2004 – 2010. Advised Adobe Systems on matters related to Adobe products and
services, including digital photography technologies, stock photography, and industry standards.
        Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 39 of 65




Adobe Pre-release Testing, 2004 – Present. Provides pre-release testing services to Adobe, both alpha and BETA
testing of Adobe products and services.

Founder, Digital Technology Advisory Council, 2002. Founded advisory council comprised of high level
representatives from each of the leading photography industry manufacturers.

Advisory Board Member, WorkbookStock, 2000 – 2006. Served on the advisory board of WorkbookStock, a
leading stock photography agency. Consulted on the development of a vendor contract, copyright registration
procedures, and web interface.

Advisory Board Member, Exactly Vertical, 1998 – 2000. Served on the advisory board of Exactly Vertical, a
company offering interactive business management solutions for photographers. Consulted on issues including
web interface, software design, copyright registration, merchandizing, stock licensing, photographers’
workflows, and branding.

Other, 1996 – Present: Numerous additional consulting engagements under NDA, including the identification
and analysis of investment opportunities, strategic partnerships, acquisition targets, product development and
launch strategies, advisory council recruitment, fundraising, negotiations, mediation and deal brokering.


Awards & Recognition

APA Photography Industry Leadership Award, 2007. Presented by Advertising Photographers of America.

Photography Person of the Year, 2006. Presented by Photo Media Magazine.

ICP Photography Industry Leadership Award, 2005. Presented by the International Photography Council, a non-
governmental organization of the United Nations.

Mamiya Award of Excellence in Photo Education, 1999. Recognized as a leading arts educator. Selected from all
college-level photography instructors, nationwide.

The Clio Awards. Silver Clio, Director of Photography, Rich Media Advertising, 1999;

Selected Additional Awards and Recognition: Print's Regional Design Annual. Award of Excellence, 1999; Ozzie
Awards. Silver Ozzie for Best Photography, 1999; Art Directors Club. Excellence in Photography, 1999; Art
Directors Club. Excellence in Photography, 1999; PDN/Nikon Award of Excellence in Self Promotion, 1998;
Advertising Photographers of America. Best in Show, 1998; Communication Arts Award of Excellence in Editorial
Photography, 1998; The One Show Award for Excellence in Advertising, 1997; Communication Arts Award of
Excellence, Unpublished Work, 1997; Communication Arts Award of Excellence in Self Promotion, 1996;
Communication Arts Award of Excellence in Advertising Photography, 1994; Communication Arts Award of
Excellence, Book Series, 1993; Art Direction Magazine Creativity Award, 1992; Communication Arts Award of
Excellence in Editorial Photography, 1992; Communication Arts Award of Excellence in Advertising Photography,
1991; Communication Arts Award of Excellence in Editorial Photography, 1990; Art Direction Magazine. Creativity
Award, 1990
        Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 40 of 65



Selected Articles Authored

ASMP Professional Business Practices in Photography, 2008. Contributing author.

United States House Judiciary Committee. “The Orphan Works Dilemma: Challenges & Recommendations,”
2006. Treatise submitted to the House Judiciary Committee by invitation of the General Counsel, in relation to
the U.S. Copyright Office “Report on Orphan Works.”

Photo District News. Contributor to Photo District News, the photography industry’s primary trade publication.
Authored the “Ask The Expert” column, writing on subjects of business management, licensing, copyright, and
creativity.

In Focus. Contributor to In Focus Magazine, the magazine of the Advertising Photographers of America, writing
on subjects including business management, industry trends, protecting the value of photography, licensing,
copyright, creativity.

Wraparound. Founder and regular contributor to Wraparound Magazine, writing on legal and business topics.

APA/LA NewsMagazine. Contributor to the news magazine published by the Advertising Photographers of
America, Los Angeles Chapter.

Photo Media. “Get Down to Business” Fall, 2000

IPTC Photo Metadata White Paper 2007. Co-author.


Professional Societies

Advertising Photographers of America (APA)

American Institute of Graphic Arts (AIGA)

American Society for Collective Rights Licensing (ASCRL)

American Society of Media Photographers (ASMP)

American Society of Picture Professionals (ASPP)

Copyright Alliance (CA)

Copyright Society of the United States of America (CSUSA)

Photography Instructors Education Association (PIEA)

PLUS Coalition, Inc. (PLUS)

Pro Imaging (PI)
        Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 41 of 65



Selected Speaking Engagements

Miscellaneous Events and Engagements, 1977 – Present. Invited speaker/panelist at the industry’s major trade
shows, speaking on topics including copyright, licensing, advertising, branding, design, publishing, product
development, self-promotion, stock image licensing and technical issues. Lectured on photography at LAUSD
Community Adult School. Speaks before groups of photographers and creatives worldwide. Wrote and produced
the APA “Real World” seminar series on topics ranging from estimating, to licensing, to producing. Participated
in the development of Digital Imaging for Photographers, a leading seminar series dedicated to cutting- edge
digital techniques and equipment. Speaker at the “PDN on the Road” seminar series, on copyright, licensing and
stock photography. Speaker at the ASMP Strictly Business Workshops, ASMP Copyright Symposiums, Copyright
& Technology Conferences, Digital Asset Management Conferences, World Copyright Summits, Copyright Office
Roundtables and many other events.

Copyright Society of the USA - Copyright Technology Conference, 2019. “Rational Approaches to Online Image
Licensing.”

Copyright Society of the USA, 2018. “Perfect Storm: Embedding, Linking and Copyright Infringement.”

United States Department of Commerce, 2018. “Developing the Marketplace for Copyright Works: Licensing and
Monetization.”

United States Copyright Office, 2017. “Original Expression and Authorship in Photography.”

Photo+ Expo, 2017. “They Stole My Work. Now What?”

Copyright Society of the USA, 2017. Mid-winter Meeting. “TMI About CMI: The Rash of Recent Claims Under
Section 1202 Regarding Removal of Copyright Management Information.

United States Copyright Office, 2016. “Copyright Licensing in the Visual Arts.”

International Federation of Reproduction Rights Organizations (IFRRO), 2016. Annual General Meeting.
“Licensing Reproduction Rights.”

Joint Photographic Experts Group (JPEG), 2016. JPEG Committee Meeting – JPEG Privacy & Security Workshop:
“Embedded Rights Metadata in Photographs.”

Duke University Law School and New York University Law School, 2016. “Copyright Office for the 21st Century:
Registration and Recordation Functions”

United States Copyright Office, 2016. California Roundtable on Section 512: “Applicable Legal Standards,”
“Scope and Impact of Safe Harbors,” “Technological Standards and Solutions.”

Legal Issues in Museum Administration Conference, 2015. Smithsonian Institution. “Copyright Clearance and
Cultural Heritage.”

International Press Telecommunications Council (IPTC) Conference, 2015. “The Application of Rights Metadata
in Photographs.”
        Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 42 of 65



Initiative for a Competitive Online Marketplace (ICOMP), 2015. “How the Digital and Creative Economies Can
Prosper Together.”

International Federation of Reproduction Rights Organizations (IFRRO), 2015. Annual General Meeting.
“Measuring the Use of Visual Works.”

International United States Patent and Trademark Office, 2015. “Copyright, Culture, Art and Science in the
Digital Age: Hot Topics in the Visual Arts. Painting, Photography and Sculpture – Toward a Copyright Hub.”

Stanford University Law School, 2014-2015. Copyright Practicum: “Copyright in Visual Artworks Identification,
Metadata, Registration, Licensing.”

United States House Judiciary Subcommittee on the Courts, Intellectual Property and the Internet, 2014.
Testimony at hearing entitled “Preservation and Reuse of Copyrighted Works.”

United States Copyright Office, 2014. “Orphan Works & Mass Digitization Round Table.”

University of California Los Angeles, 2014. “US Copyright Office Recordation Reengineering Roundtable.”

International Confederation of Societies of Authors and Composers (CISAC). 2013. “World Creators’ Summit -
Orphan Works: Balancing Access and Creator’s Rights.”

International Press Telecommunications Council (IPTC). IPTC Metadata Conference, 2013. “Metadata
Technology. What the Future Might Bring.”

California Visual Resources Association Conference, 2014. Image Rights: “Leveraging Rights Metadata to
Maximize Access and Minimize Liability.”

United States Patent and Trademark Office. 2013. “Copyright Policy, Creativity, and Innovation in the Digital
Economy.”

National Association of Recording Merchandisers (NARM) Conference, 2013. “Managing Photographic and
Video Archival Assets.”

Advertising Photographers of America (APA), 2013. “Social Media, the PLUS system, and Strategic Licensing in
the Internet Age.”

Copyright and Technology Conference, 2012. Rights Registries and Copyright Hubs: “The Holy Grail, or the Enemy
of the Good?”

ICON LA Illustration Conference, 2010. “Illustrators and Copyright.”

Picture Archive Council of America, International Conference, 2004. Image Licensing in the 21st Century

Createasphere/ EXPLORE Entertainment Technology Exposition, 2010. Effective Digital Asset Management
Workflows

American Society of Media Photographers, 2010. Copyright and the New Economy: Issues and Trends Facing
Visual Artists
        Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 43 of 65




Photo+ Expo, 2009. “Strategic Copyright Licensing.”

Museum Computer Network, 2009. “Copyright in the Cultural Heritage Sector.”

Smithsonian Institution, 2009. “Beyond the Copyright Field: Current Trends in Rights and Licensing Metadata.”

Photo Marketing Association, 2008. “Breakthroughs in Photo Archiving using Metadata”

Picture Archive Council of America (PACA), International Conference, 2008. “Copyright in the Stock Image
Industry.”

Henry Stewart DAM Symposium, 2008. “Rights, Images and PLUS: Challenges & Solutions”

IDEAlliance XMP Open Content Metadata Summit, 2008. “Leveraging XMP to Advance Industry Standards”

Picture Archive Council of America (PACA), 2007. “Searching for a Common Ground: Setting Standards in a Time
of Change.”

Library of Congress, 2007. “Image Preservation with PLUS.”

Japan Photographer’s Union, 2007. “Photography & Copyright: International Issues.”

Digital Library Federation, Fall Forum, 2007. “Facilitating the Fair Licensing of Digital Images, and Determining
Copyright.”

Museum Computer Network, Annual Conference, 2007. “Museums and Intellectual Property: Challenges and
Solutions.”

IDEAlliance XMP Open Content Metadata Summit, 2007. “Advanced Photography Metadata Workflow
Strategies.”

American Society of Picture Professionals, Education Conference, 2006. “Strategic Licensing: The Art & Science
of Maximizing Your Profits.”

International Press Telecommunications Council (IPTC) Conference, 2006. “PLUS and IPTC, Collaborating on
Rights Metadata Standardization.”

Coordination of European Picture Agencies Press Congress (CEPIC) Conference, 2006. “Implementing
International Standards in Image Licensing.”

Oxford University, 2006. “Digital Object Identifiers and Copyright.”


Foundation, Community Service and Charitable Work

Warren King Foundation, President, 2000–2002. Created foundation providing endowed photography
scholarships to promising photography students. Produced a fundraising event attended by photographers,
educators, government officials and media. Lobbied Los Angeles Unified School District to re-launch abandoned
        Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 44 of 65



arts education programs in local schools. Arranged for an arts teacher to receive a lifetime achievement award
at the Kennedy Center.

Other Community Service and Charitable Work. Conduct visiting lectures on the art and history of photography
for elementary school students in the Los Angeles Unified and Pasadena Unified School Districts. Judge
photography exhibitions at the high school, college, and amateur, and professional levels. Photograph pro-bono
or reduced-fee public service campaigns for charitable organizations such as the LA Times “Reading by Nine”
program, Jewish Family Services, Motion Picture and Television Fund, United Way, and others. Volunteered time
to leadership in the Boy Scouts and public schools. Donated original photographic prints to each of the Focus on
Aids annual fundraising auctions 1987-2003, Woodcraft Rangers, Pediatric Aids Foundation and other vital
charitable organizations.

Boy Scouts of America, Eagle Scout, 1972-1977.


Academic

Continuing Education, 1986-Present. Attends workshops and seminars on business, legal and technical issues
affecting photographers, illustrators, designers and other visual creators, with an emphasis on intellectual
property, business management, stock photography, and digital technology courses. Consults with
manufacturers and distributors in testing new equipment to stay abreast of the latest developments in digital
imaging, design and manufacturing technologies.

Brooks Institute, 2008, MFA, HC.

Art Center College of Design, 1986, BFA.

University of California at Santa Barbara, 1980-1983, Liberal Studies major with emphasis in Art, Art History,
Economics, Business Management.
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 45 of 65




                            EXHIBIT B
         Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 46 of 65


                                 MATERIALS CONSIDERED


#    Description

1    First Amended Complaint, with Exhibits. Filed 8/23/18
2    Declaration of David Stewart in Support of Defendant's Objection to Motion for Leave to
     Amend. Filed 7/23/18
3    Plaintiff D'Pergo's Surreply to Defendant's Reply to Its Motion for Reconsideration. 2/28/19
4    Defendant"s Reply to Plaintiff's Objection to Defendant"s Motion for Reconsideration. Filed
     02/20/19
5    Defendant'S Objection to Motion to Amend Answers to Request for Admissions. Filed
     02/28/19
6    Videotaped Deposition of Stefan Dapergolas. Taken on 11/14/18
7    Videotaped 30 (b) (6) Deposition of D'Pergo Custom Guitars, Inc By its Representative
     Stefan Dapergolas. Taken on 11/15/18
8    Defendant's Amended Answer and Affirmative Defenses. Filed 05/15/18
9    Defendant's Amended Answer and Affirmative Defenses. Filed 05/15/18
10   Plaintiff's Answer and Affirmative Defenses to Defendant's Counterclaims and Demeand for
     Jury Trial. 1/21/2019
11   Certificate of registration. 7/9/15
12   Defendant's Response to Plaintiff's Second Set of Interrogatories.
13   Declaration of Kamran Khan. 9/22/18
14   Defendant's Motion for Reconsideration. Filed 01/27/19
15   Defendant's Surreply to Plaintiff's Reply in Support of Its Motion to Withdraw and Amend
     its's responses to Defendant's Request for Admissions. Filed 03/18/19
16   Professor Jeffrey Sedlik Letter. 09/25/18
17   Complaint. Filed 12/26/17
18   For Attorneys' Eyes Only Deposition of Michael Ross.
19   Defendant's Supplemental Response to Discovery
20   Attorneys' Eyes Only 30 (b) (6) Deposition of Sweetwater Sound, Inc. By and Through
     David Stewart. 04/09/19
21   For Attorneys' Eyes only Deposition of Charles Surack. 04/08/19
22   Declaration of Jesse Lee Guan Yu. 09/29/18
23   Deposition of Kamran Khan taken on behalf of the Defendant. 01/15/19
24   Plaintiff D'Pergo's Memorandum in Support of it's Motion to Withdraw and Amend Its
     response to Defendant's Request for Admissions. 02/14/19
25   Plaintiff's Memorandum of Law in Support of It's Objection to Defendant Sweetwater
     Sound, INC.'s Motion to Strike or Dismiss first Amended Complaint. 09/18/18
26   Memorandum of Law in Support of Defendant Sweetwater Sound, Inc.'s Motion for
     Judgment on the Pleadings on Copyright Statutory Damages and Attorney's Fees.
     Filed06/08/18
27   Defendant's Motion to Dismiss Counts II and III. Filed 03/28/18
28   Assent to- Motion for Leave to File reply Breif. Filed 03/07/18
29   Defendant Sweetwater Sound, Inc.'S Motion to Strike or Dismiss First Amended Complaint.
     Filed 09/05/18
30   Plaintiff's Motion to Withdraw and Amend its Response to Defendant's Request for
     Admissions. 02/14/19
31   Professor Jeff Sedlik Image Comparison. 12/22/15




                                                                                                    1
         Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 47 of 65


32   Objection by D'Pergo Custom Guitars, Inc. to Motion for Judgment on the Pleadings. Filed
     06/22/18
33   Plaintiff D'Pergo's Objection to Defendant's Motion for Reconsideration. 02/08/19
34   Memorandum by D'Pergo Custom Guitars, Inc. In Support of Objection to Motion to
     Dismiss Counts II and III. Filed 04/205/18
35   Order. Filed 05/01/18
36   Order. Filed 04/18/19
37   Order. Filed 12/11/18
38   Plaintiff D'Pergo's Objection to Sweetwater Sound, Inc.'s Motion to Strike or Dismiss First
     Amended Complaint. 09/18/18
39   Reply to Plaintiff's Objection to Defendant Sweetwater Sound, Inc.'S Motion for Judgment
     on the Pleadings on Copyright Statutory Damages and Attorney's Fees. Filed 06/25/18
40   Plaintiff's Reply in Support of its's Motion to Withdraw and Amend its response to
     Defendant's Request for Admissions. 03/11/19
41   Reply to Plaintiff's objections to Defendant's Motion to Dismiss. Filed09/25/18
42   Supplemental - D'pergo Custom Guitars, Inc. Responses and objections to Defendant's
     First Set of Interrogatories. 02/14/19
43   Supplemental - Plaintiff's Objections and Responses to Defendant's first Request for
     Documents and Things. 09/25/18
44   Supplemental - Plaintiff's Objections and Responses to Defendant's Second request for
     Documents and Things. 02/05/19
45   Plaintiff's Surreply to Defendant Sweetwater Sound, Inc's Motion to Dismiss First Amended
     Complaint. 10/01/18
46   Defendant's notice of service of supplemental response to request for production by
     D'Pergo Custom Guitars, Inc. 12/10/18
47   Defendants' Notice of Service of Amended Response to Request for Admissions by D'Pergo
     Custom Guitars, Inc. 12/10/18
48   Defendant's Response to Plaintiff's First Set of Interrogatories. 09/10/18
49   Defendant Sweetwater Sound, Inc.'s Motion for Judgement on the Pleadings. Filed
     06/08/18
50   Defendant's Notice of Service of Response to second requests for production by D'Pergo
     Custom Guitars, Inc. 03/06/19
51   Defendant's Notice of Service of Amended Response to Second Requests for Production By
     D'Pergo Custom Guitars, Inc. 03/20/19
52   Defendant's Supplemental Response to Discovery. 01/30/19
53   Defendant Sweetwater Sound, Inc.'s Expert Request for Production to Plaintiff. 05/25/18
54   Sweetwater RFP 101 Production
55   Sweetwater RFP 102 Production
56   Sweetwater RFP 102 Additional Production
57   Sweetwater December 6 Production
58   Unique Visitors5.pdf
59   Guitar Accessories 2002-2016.pdf
60   DF Resp RFP SS000001-SS000037.pdf
61   Sweetwater 0004035 - 0004036
62   Defendant's Supplemental Response to Discovery 1/30/19
63   DPERGO00001-DPERGO00146.pdf
64   DPERGO00147-DPERGO00148.pdf
65   DPERGO00149-DPERGO00272.pdf
66   DPERGO00273-DPERGO00279.pdf



                                                                                                   2
          Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 48 of 65


67    DPERGO00280-DPERGO00286.PDF
68    DPERGO-00287-DPERGO-00308.pdf
69    DPERGO-00309-DPERGO-00423.pdf
70    DPERGO-00537-00576.pdf
71    DPERGO-00577-0648.pdf
72    DPERGO-00651-DPERGO-00653.pdf
73    DPERGO-00654-DPERGO-00655.pdf
74    DPERGO-00656-DPERGO-00662.pdf
75    DPERGO-00663-DPERGO-00664.pdf
76    DPERGO-00665-DPERGO-00680.pdf
77    DPERGO-00681-DPERGO-00687.pdf
78    DPERGO-00688-DPERGO-00688.pdf
79    DPERGO-00689-DPERGO-00689.pdf
80    DPERGO-00690-DPERGO-00690.pdf
81    DPERGO-00691-DPERGO-00692.pdf
82    DPERGO-00693-DPERGO-00694.pdf
83    DPERGO-00695-DPERGO-00696.pdf
84    DPERGO-00697-DPERGO-00698.pdf
85    DPERGO-00699-DPERGO-00700.pdf
86    DPERGO-00701-DPERGO-00703.pdf
87    DPERGO-00704-DPERGO-00706.pdf
88    DPERGO-00707-DPERGO-00710.pdf
89    DPERGO-00487-DPERGO-00513.pdf
90    DPERGO-00649-DPERGO-00650.pdf
91    www.sweetwater.com
92    www.archive.org
93    www.tineye.com
94    www.youtube.com
95    SWEETWATER 00004038
96    Copy of pageviewDataByYearForDPergo.xlsx
97    https://www.sweetwater.com/about/press-releases/
98    https://youtu.be/eTWTTZIggig?t=299
99    https://youtu.be/eTWTTZIggig?t=308
100   https://www.sweetwater.com/about/press-releases/00077
101   https://www.sweetwater.com/about/press-releases/00383
102   https://www.thanxmedia.com/case-studies/sweetwater-sound-case-study/
103   https://customer-experience-management.cioreview.com/cxoinsight/the-art-of-customer-
      service-in-a-technical-industry-nid-25577-cid-118.html
104   https://www.falcon.io/case-stories/sweetwater/
105   https://web.archive.org/web/20130412181758/http://www.sweetwater.
      com/shop/guitars/electric-guitars/buying-guide.php
106   http://www.sweetwater.com/shop/guitars/electric-guitars/buying-guide.php
107   http://www.sweetwater.com/insync/electric-guitar-buying-guide/
108   https://web.archive.org/web/20130609011614/http://www.sweetwater.
      com/insync/electric-guitar-buying-guide/
109   http://useplus.org
110   Telephonic Interview of Stefan Dapergolas, April 29, 2019



                                                                                             3
          Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 49 of 65


111   guitar_necks.gif
112   gal-necks.jpg
113   Original Neck Photo.JPG
114   https://pjmedia.com/lifestyle/2015/8/25/mitch-gallagher-sweetwater-interview/
115   https://www.namm.org/nammu/marketing/retail-marketing-master-class-google-branding
116   https://justajobtodo.wordpress.com/2013/11/12/the-value-of-images/
117   https://www.sweetwater.com/about/press-releases/00099
118   https://www.sweetwater.com/about/press-releases/00340
119   https://www.sweetwater.com/about/press-releases/00354
120   https://www.sweetwater.com/about/press-releases/00299
121   https://www.sweetwater.com/about/press-releases/00316
122   https://www.youtube.com/watch?v=sD6eKXkD9R8
123   https://www.youtube.com/watch?v=PABqBrVvmzM&app=desktop
124   http://www.journalgazette.net/business/Fine-tuning-the-guitar-market-9581618




                                                                                           4
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 50 of 65




                            EXHIBIT C
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 51 of 65
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 52 of 65




                            EXHIBIT D
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 53 of 65
                  Agency Stock Quotes Combined




                   Ad_POS_50qt_1yr_1:4_Dissolve




                    Ad_POS_50qt_1yr_1:4_Getty



                           Page 1 of 5
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 54 of 65
                  Agency Stock Quotes Combined




                  Ad_POS_50qt_1yr_1:4_Masterfile




              DigMed_CorpPromo_1yr_Rep_1:4_Dissolve



                           Page 2 of 5
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 55 of 65
                  Agency Stock Quotes Combined




               DigMed_CorpPromo_1yr_Rep_1:4_Getty




              DigMed_CorpPromo_1yr_Rep_1:4_Masterfile



                            Page 3 of 5
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 56 of 65
                  Agency Stock Quotes Combined




                 DigMed_SocMed_1mil_1yr_Dissolve




                  DigMed_SocMed_1mil_1yr_Getty



                           Page 4 of 5
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 57 of 65
                  Agency Stock Quotes Combined




                 DigMed_SocMed_1mil_1yr_Masterfile




                           Page 5 of 5
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 58 of 65




                            EXHIBIT E
   Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 59 of 65
2019 and 2016 License Fee Samples for License Fee Adjustment 2019 vs 2016




                          Getty_Mkt_Promo_2016




                          Getty_Mkt_Promo_2019



                               Page 1 of 1
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 60 of 65




                            EXHIBIT F
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 61 of 65
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 62 of 65




                            EXHIBIT G
                Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 63 of 65
                                    Table of Market Rate Calculations

License License Type   License Type       Dissolve Getty Images   Masterfile Average Market Average Market
Type    Code           Description          Img#          Img#       Img#     Rate, Per Year Rate, Per Year
#                                     D1234_6_539      56468512        872-          (2019)         (2016)
                                                                  08140677
T1      DigMed_CorpP Digital           $1,568.00     $1,170.00    $980.00       $1,239.33       $1,239.33
        romo_1yr_Rep Media,
        _1/4         corporate
                     and
                     promotional
                     site, up to 1
                     year,
                     repeated
                     use, up to
                     1/4 page.
T2      Ad_POS_50qt_ Advertising -     $1,386.00     $1,870.00 $1,280.00        $1,512.00       $1,512.00
        1yr_1/4      print, display
                     and TV,
                     display -
                     point of sale,
                     up to 50, up
                     to 1 year, up
                     to 1/4 of ad.

T3      DigMed_SocMe Digital             $437.00       $530.00    $710.00         $559.00         $559.00
        d_1mil_1yr   Media, social
                     Media, over
                     1 million
                     followers, up
                     to 1 year.




                                               Page 1 of 1
Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 64 of 65




                            EXHIBIT H
               Case 1:17-cv-00747-LM Document 116-2 Filed 08/01/19 Page 65 of 65
                                 Table of Licenses and Actual Damages

License   Usage    Photo   License   License Type   License Type   License    Average Market     Total Actual
#         #        #       Type #    Code           Description       Units    Rate, Per Year      Damages
                                                                                      (2016)
L1        U1       I1      T1        DigMed_Cor Digital Media,         12         $1,239.33      $14,872.00
                                     pPromo_1y corporate and
                                     r_Rep_1/4 promotional
                                                site, up to 1
                                                year,
                                                repeated use,
                                                up to 1/4
L2        U2       I1      T2        Ad_POS_50 Advertising -           10         $1,512.00      $15,120.00
                                     qt_1yr_1/4 print, display
                                                and TV,
                                                display - point
                                                of sale, up to
                                                50, up to 1
                                                year, up to
                                                1/4 of ad.
L3        U3       I1      T3        DigMed_So Digital Media,            3          $559.00       $1,677.00
                                     cMed_1mil_ social Media,
                                     1yr        over 1 million
                                                followers, up
                                                to 1 year.
Total Base Actual Damages                                                                       $31,669.00




                                             Page 1 of 1
